 

Exhibit 10.23

SEVERANCE AND NON–COMPETITION AGREEMENT

This SEVERANCE AND NON-COMPETITION AGREEMENT (this “Agreement”), is made
effective as of May 27, 2014 (the “Effective Date”), between Rachel Stahler (the
“Employee”) and inVentiv Health, Inc. (“inVentiv”) in connection with the
Employee’s employment by inVentiv or one of its affiliated companies, directly
or indirectly controlled by, controlling or under common control with inVentiv
(an “Affiliated Company” and collectively, the “Company”).

WITNESSETH:

WHEREAS, the Employee is a current employee of the Company (or, alternatively,
an individual who is offered the Agreement in conjunction with hiring) who (i)
holds a senior executive position with the Company and/or (ii) provides unique,
expert services to the Company;

WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company; and

WHEREAS, in consideration for (i) the mutual covenants and promises contained
herein and (ii) for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged;

NOW, THEREFORE, the Company and the Employee, intending to be legally bound,
hereby agree as follows:

1.

Termination of Employment. Employee’s employment shall terminate immediately
upon the occurrence of any of the following:

(a)

Death. The death of the Employee.

(b)

Disability. The physical or mental disability of the Employee, whether totally
or partially, such that with or without reasonable accommodation the Employee is
unable to perform the Employee’s material duties for an aggregate of one hundred
eighty (180) days within any given period of three hundred sixty (360)
consecutive days. During any period (not to exceed three hundred sixty (360)
days) in which the Company’s Board of Directors (the “Board”) believes that the
Employee’s incapacity could reasonably be expected to result in a Disability,
the Board or the Company’s Chief Executive Officer (“CEO”) shall be entitled to
appoint an interim employee to fulfill Employee’s duties.

(c)

Termination by the Company for Cause. As used herein, “Cause” means:

 

(i)

the material failure or refusal of the Employee to perform the Employee’s duties
(other than any such failure resulting from the Employee’s Disability);

 

(ii)

the engaging by the Employee in illegal conduct or willful misconduct that, in
either case, is materially detrimental to the Company, monetarily or
reputationally;

 

(iii)

the commitment by the Employee of any act of fraud, embezzlement or
misappropriation of funds;

 

(iv)

the conviction by the Employee of, or the plea by the Employee of guilty or nolo
contendere to, any felony;

 

(v)

use of illegal drugs;

 

(vi)

breach of fiduciary duty to the Company or an Affiliated Company (as defined
below); and

 

(vii)

a significant violation of the Company’s Code of Business Conduct and Ethics.

For purposes of this definition of “Cause,” no act, or failure to act, will be
deemed “willful” if done, or omitted to be done, by the Employee in good faith
and with a reasonable belief that Employee’s act, or failure to act, was in the
best interest of the Company or an Affiliated Company.

(d)

Termination by the Company without Cause. The Company may terminate the
Employee’s employment without Cause by providing the Employee with at least
three (3) days’ written notice. The notice will specify the Employee’s Date of
Termination (as defined below). During such notice period, the Company may
require that the Employee cease performing some or all of the Employee’s duties
and/or not be present at the Company’s or an Affiliated Company’s offices.

 

--------------------------------------------------------------------------------

 

(e)

Termination by the Employee Voluntarily. The Employee may terminate the
Employee’s employment at any time for any reason or for no reason effective
thirty (30) days following notice to the Company of the Employee’s intent to
terminate Employee’s employment. The Company may accept or give a shorter notice
period (or no notice period) and require that the Employee cease performing some
or all of the Employee’s duties and/or not be present at the Company’s or
Affiliated Company’s offices. 

(f)

Date of Termination. The date upon which Employee’s employment terminates
pursuant to this Section 1 shall be the Employee’s “Date of Termination” for all
purposes of this Agreement. In the event that the termination of the Employee’s
employment does not constitute a “separation from service” as defined in Section
409A of the Internal Revenue Code of 1986, including all regulations and other
guidance issued pursuant thereto (the “Code”), the Employee’s rights to the
payments and benefits described in Section 2 shall vest upon the Date of
Termination, but no payment to the Employee that is subject to Code Section 409A
shall be paid until the Employee incurs a separation from service (or until six
(6) months after such date if the Employee is a specified employee as defined in
Code Section 409A), and any amounts that would otherwise have been paid prior to
such date shall be paid instead as soon as practicable after such date.

2.

Obligations of the Company upon Termination.

(a)

Termination by the Company Without Cause. If the Company terminates the
Employee’s employment without Cause, the Employee shall be entitled to receive,
as Employee’s exclusive right and remedy in respect of such termination, the
payment of:

 

(i)

all Accrued Obligations (as defined below); plus

 

(ii)

at the time the Company pays its employees bonuses in accordance with its
general payroll policies, the Pro Rata Bonus (as defined below), if any; plus

 

(iii)

severance pay equal to twelve (12) months of the Employee’s base salary as of
the Date of Termination, payable in accordance with the Company’s regular pay
schedule; plus

 

(iv)

Twelve (12) months of continued health and welfare benefit plan coverage
following the Date of Termination at active employee levels, if and to the
extent the Employee was participating in any such plans on the Date of
Termination and timely elects continuation coverage, provided that the Employee
remits monthly premiums for the full cost of any health benefits; plus

 

(v)

a cash payment each month during the twelve-month (12 month) period following
the Date of Termination equal to the full monthly premium for the medical and
health benefits described in clause (iv) above minus the active employee cost of
such coverage; provided that in lieu of such payments the Company may impute
taxable income to the Employee in an amount such that the net amount of taxable
income realized in any year, after all applicable withholding, is equal to the
amount of such payments that would otherwise be required for such year, plus

 

(vi)

with respect to non-vested equity and non-equity awards, the applicable plans
and award agreements will govern vesting, exercise periods and payments due
under such applicable plans and award agreements; plus

 

(vii)

three (3) months of executive-level career transition assistance services by a
firm selected by the Company (including an aggregate cost) with such assistance
being commenced by the Employee no later than sixty (60) days following the
Employee’s Date of Termination.

For purposes of this Agreement, “Accrued Obligations” shall mean: (1) all base
salary earned by the Employee but unpaid as of the Date of Termination, (2)
reimbursement for any and all monies advanced in connection with the Employee’s
employment for reasonable and necessary expenses incurred by the Employee
through the Date of Termination, (3) a payment representing the Employee’s
accrued but unused paid time off in accordance with the Company’s or Affiliated
Companies’ policy and (4) all other payments and benefits to which the Employee
may be entitled under the terms of any applicable compensation arrangement or
benefit plan or program of the Company. For purposes of this Agreement, “Pro
Rata Bonus” shall mean, as to any fiscal year of the Company in which the
Employee’s employment with the Company is terminated, an amount equal to that
pro rata portion of the Employee’s annual bonus which, but for the Employee’s
termination of employment, would have been earned by the Employee during such
year. The actual amount of any annual bonus shall be determined by and in
accordance with the terms of the Company’s then-current bonus program and the
Employee shall have no absolute right to an annual bonus in any year.

(b)

Death. If the Employee’s employment is terminated by reason of the Employee’s
death, this Agreement shall terminate without further obligations to the
Employee’s heirs, executors, administrators or other legal representatives under
this Agreement, other than for (i) payment of all Accrued Obligations, plus (ii)
at the time the Company pays its senior executive bonuses in accordance with its
general payroll policies, the Pro Rata Bonus.

2

--------------------------------------------------------------------------------

 

(c)

Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability, this Agreement shall terminate without further
obligations to the Employee, other than for (i) payment of all Accrued
Obligations, plus (ii) the amount payable or provided pursuant to Sections
2(a)(iii)-(vi); provided, however, that to the extent the Company’s long-term
disability plan does not offset the amount payable or provided pursuant to this
Section 2(c), such amounts shall be reduced by the amount of any disability
insurance payments or benefits paid to the Employee pursuant to the Company’s
long-term disability plan. 

(d)

Termination by the Company for Cause or Termination by the Employee. If the
Employee’s employment is terminated for Cause or the Employee voluntarily
terminates the Employee’s employment, this Agreement shall terminate without
further obligations to the Employee other than the obligation to pay to the
Employee’s Accrued Obligations through the Date of Termination.

3.

Waiver and Release Agreement. In no event, however, shall the Employee be
entitled to receive the pay and benefits that the Company shall provide the
Employee pursuant to Sections 2(a) or 2(c) unless the Employee provides the
Company an enforceable waiver and release agreement in a form that the Company
normally requires for senior executive employees. Such release shall be
furnished to the Employee for Employee’s review not later than seven (7)
business days following the Date of Termination, and shall be executed and
returned to the Company within twenty-one (21) days of receipt (or within
forty-five (45) days of receipt if the Employee’s separation is part of a
group). Provided the Employee does not timely revoke the waiver and release
agreement within seven (7) days after its execution (or within fifteen (15) days
if the Employee is employed in Minnesota), pay and benefits pursuant to Sections
2(a) or 2(c) shall commence on the expiration of the revocation period, and any
amounts that otherwise would have been paid to the Employee pursuant to Sections
(2)(a) or 2(c) before the expiration of the revocation period shall be paid to
the Employee, without interest, on the sixtieth (60th) day after the Date of
Termination.

4.

Proprietary Information. In the course of service to the Company or an
Affiliated Company, the Employee will be provided, learn, develop and have
access to trade secrets, confidential information and proprietary materials
regarding the organization, business and finances of the Company or an
Affiliated Company which is not generally available to the public and which has
been developed or acquired, or will be developed or acquired, at considerable
effort and expense by the Company or an Affiliated Company. Such information
shall hereinafter be called “Proprietary Information” and may include, but is
not limited to, (1) products, (2) services, (3) designs, (4) methods, (5)
techniques, (6) systems, (7) know-how, (8) strategic or technical data, (9)
marketing research data, (10) product research and development data, (11) sales
techniques, (12) sales data, (13) confidential customer lists, (14) software,
(15) business plans, (16) pricing information, (17) employee personnel files,
(18) clinical, prescriber, pharmacy and/or patient data, (19) recruiting
information, including, but not limited to, candidate data and client preference
and contact data, and (20) any other information gained in the course of the
Employee’s employment with the Company or an Affiliated Company that could
reasonably be expected to be deleterious to the Company or an Affiliated Company
if disclosed to third parties. Proprietary Information shall not be considered
generally available to the public if the Employee or others improperly reveal
such information to the public without the Company’s or an Affiliated Company’s
express written consent and/or in violation of an obligation of confidentiality
to the Company or an Affiliated Company.

5.

Non-Use and Non-Disclosure. The Employee agrees that the Employee will not, at
any time during or after the Employee's employment with the Company, make any
unauthorized use or disclosure of any Proprietary Information, or make any use
thereof at all, except in the course and scope of the Employee’s employment with
the Company and as necessary and authorized for the carrying out of the
Employee’s employment responsibilities. This Agreement shall not prevent the
Employee from revealing evidence of criminal wrongdoing to law enforcement or
prohibit the Employee from divulging the Company’s Proprietary Information by
order of court or agency of competent jurisdiction. However, the Employee shall
promptly inform the Company of any such situations and shall take such
reasonable steps to prevent disclosure of the Company’s Proprietary Information
until the Company has been informed of such requested disclosure and the Company
has had an opportunity to respond to the court or agency.

6.

Assignment of Creative Works.

(a)

“Creative Works” include, but are not limited to, all original works of
authorship, inventions, discoveries, designs, computer hardware and software,
algorithms, programming code, databases, database structures, or other
information, business ideas, and related improvements and devices, which are
conceived, developed, or made by the Employee, either alone or with others, in
whole or in part, on or off the Company’s or an Affiliated Company’s premises,
(i) during the Employee’s employment with the Company, (ii) with the use of the
time, materials, or facilities of the Company, (iii) relating to any product,
service, or activity of the Company of which the Employee has knowledge, or (iv)
suggested by or resulting from any work performed by the Employee for the
Company. Creative Works do not include inventions or other works developed by
the Employee: (i) before the Employee commenced employment with the Company, as
detailed in Attachment A to this Agreement; or (ii) entirely on the Employee's
own time without using the Company’s equipment, supplies, facilities, or
Proprietary Information (collectively, “Excluded Works”) except for those
inventions or works that either: (a) relate at the time of conception or
reduction to practice of the invention to the Company’s Business (defined below)
or actual or demonstrably anticipated research or development of the Company or
Affiliated Company, or (b) result from any work performed, directly or
indirectly, by the Employee for the Company or Affiliated Company.

3

--------------------------------------------------------------------------------

 

(b)

To the extent any rights in the Creative Works are not already owned by the
Company, the Employee irrevocably assigns and transfers to the Company all
proprietary rights, including, but not limited to, all patent, copyright, trade
secret, trademark, and publicity rights in the Creative Works and agree that the
Company will be the sole and exclusive owner of all right, title, and interest
in the Creative Works. The Company will have the right to use all Creative
Works, whether original or derivative, in any manner whatsoever and in any
medium now known or later developed. The Employee agrees not, at any time, to
assert any claim, ownership, or other interest in any of the Creative Works. 

(c)

Both during and after the Employee’s employment, the Employee agrees to execute
any documents necessary to effectuate the assignment to the Company of the
Creative Works, and will execute all papers and perform any other lawful acts
reasonably requested by the Company for the preparation, prosecution,
procurement, and maintenance of any trademark, copyright, and/or patent rights
in and for the Creative Works. The Employee furthers agree that the Employee
will not be entitled to any compensation in addition to the salary paid to the
Employee during the development of the Creative Works, but the Employee will be
reimbursed for actual expenses incurred in rendering the services described in
this Section 6. In the event the Company is unable for any reason to secure the
Employee’s signature to any document the Company requests that the Employee
execute under this Section 6, the Employee hereby irrevocably designates and
appoints the Company and its authorized officers and agents as Employee’s agents
and attorneys-in-fact to act for and on behalf of the Employee to execute such
document with the same legal force and effect as if executed by the Employee.

(d)

If the Employee is based in California or Minnesota, the Employee confirms that
the Company has informed the Employee (pursuant to 2872 of the California Labor
Code and Section 181.78 of the Minnesota Statutes) that the assignment
provisions of this Section 6 do not apply to any Creative Works that qualify as
Excluded Works under the provisions of Section 2870 of the California Labor Code
or Section 181.78 of the Minnesota Statutes.

(e)

If the Employee works in other states, the exclusion set forth in Section 6(d)
above also applies to Creative Works that fall within the definition of Excluded
Works and are made or conceived, first reduced to practice or learned by the
Employee, either alone or jointly with others, while the Employee is based by
the Company or an Affiliated Company in Illinois, Delaware and North Carolina or
any other state that has a statutory provision restricting the scope of
assignable inventions to an extent similar to the limitations applicable to
California and Minnesota employees pursuant to Section 6(d) above.

7.

Return of Documents. The Employee agrees that, in the event the Employee’s
employment with the Company is terminated for any reason, the Employee shall
immediately return all of the Company’s property, including, without limitation,
(i) equipment, pagers, computers, printers, key cards, documents or other
tangible property of the Company or an Affiliated Company, and (ii) the
Company’s or an Affiliated Company’s Proprietary Information in any media,
including paper or electronic form, and the Employee shall not retain any copies
of such information.

8.

Restrictions on Activities of the Employee.

(a)

Non-Competition Restrictions. During the Employee’s employment with the Company
and for a period of twelve (12) months after the Employee’s Date of Termination
(the “Restricted Period”), whether such termination is pursuant to this
Agreement or otherwise, Employee shall not, directly or indirectly, either alone
or in conjunction with any person, firm, association, company, corporation or
other entity, anywhere within the Territory (as defined below), own, manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by or provide services to, any person, business or entity which
competes with the Company’s Business (as defined below) if the Employee would
have: (i) responsibilities that are entirely or substantially similar to the
responsibilities the Employee had at any time during the last twelve (12) months
of the Employee’s employment with the Company; or (ii) access to, or
responsibility for, confidential information similar or relevant to that
Proprietary Information to which the Employee had access to during the last
twelve (12) months of the Employee’s employment with the Company.
Notwithstanding anything to the contrary, nothing in this Section 8(a) prohibits
the Employee from being a passive owner of not more than five percent (5%) of
the outstanding stock of any class of a corporation which is publicly traded, so
long as the Employee has no active participation in the business of such
corporation.

For purposes of this Agreement, the “Company’s Business” shall mean the business
of designing, developing, marketing, selling and/or providing for (i)
pharmaceutical, life sciences, medical device and medical diagnostic companies:
(A) the commercialization of pharmaceuticals, biologies and medical devices or
diagnostic products which includes the sales, marketing, naming, advertising and
assessing of patient outcomes for the Company’s and Affiliated Companies’
clients, (B) clinical research organizations, (C) staffing clinical trial and/or
clinical research and development personnel, and (D) consulting services which
includes the brand management, business development, clinical development,
medical affairs, pricing and market access and sales for the Company’s and
Affiliated Companies’ clients, (ii) health care providers, third-party
administrators and insurers: medical claims review and negotiations and (iii)
any other business that the Company and/or an Affiliated Company engages in, or
which the Company and/or an Affiliated Company has developed definitive plans to
engage in, as of Employee’s Termination Date. For purposes of this Agreement,
the “Territory” shall mean every State or foreign country where the Company
and/or an Affiliated Company maintains employees, owns or leases property or
otherwise conducts business during the Restricted Period.

4

--------------------------------------------------------------------------------

 

(b)

Non-Solicitation and No-Hire Restrictions. During the Employee’s employment with
the Company and the Restricted Period, whether such termination is pursuant to
this Agreement or otherwise, Employee shall not, directly or indirectly, either
alone or in conjunction with any person, firm, association, company, corporation
or other entity: (i) solicit, or attempt to solicit any officer, director,
consultant or employee of the Company or an Affiliated Company to terminate or
diminish such individual’s employment or engagement with the Company or such
Affiliated Company, (ii) hire any officer, director, consultant or employee of
the Company or an Affiliated Company or (iii) solicit the sale of, sell, offer,
or provide, any products or services that are similar to or competitive with
products or services sold by, offered by, manufactured by, designed by, or
distributed by the Company or an Affiliated Company, to any person, company or
entity which was a customer or potential customer of the Company or an
Affiliated Company for such products or services and with whom Employee had
direct contact or about whom Employee learned Proprietary Information at any
time during the last twelve (12) months of Employee’s employment with the
Company or an Affiliated Company. 

(c)

Non-Disparagement Restrictions. Employee agrees that Employee shall not
disparage the Company, an Affiliated Company, or any of their products or
practices, any of their respective directors, officers or employees, either
orally or in writing, at any time. The Company will use reasonable efforts to
instruct its senior officers and directors to not disparage Employee, either
orally or in writing, at any time. Nothing in this Section 8(c) shall limit the
ability of the Employee, the Company and its senior officers or directors to
provide truthful testimony as required by law or any judicial or administrative
process.

(d)

State-Law Modifications. Employee understands that the terms set forth in
Sections 8(a) and 8(b) may be affected by the location in which Employee is
employed, as stated in Attachment B to this Agreement.

(e)

Change of Position. Employee acknowledges and agrees that any change in the
Employee’s compensation, position or title with the Company shall not cause this
Agreement to terminate and shall not change any of the Employee’s obligations
under this Agreement.

9.

Injunctive Relief and Tolling. Employee acknowledges and agrees that a breach by
the Employee of any of the provisions of Sections 4, 5, 6, 7 or 8 hereof will
cause irreparable damage to the Company for which monetary damages alone will
not constitute an adequate remedy. In the event of such breach or threatened
breach, the Company shall be entitled as a matter of right (without being
required to prove damages or furnish any bond or other security) to obtain a
restraining order, an injunction, an order of specific performance, or other
equitable or extraordinary relief from any court of competent jurisdiction
restraining any further violation of such provisions by the Employee or
requiring the Employee to perform the Employee’s obligations hereunder, and will
additionally be entitled to an award of attorneys’ fees incurred in connection
with securing any relief hereunder. Such right to equitable or extraordinary
relief shall not be exclusive but shall be in addition to all other rights and
remedies to which the Company may be entitled at law or in equity, including,
without limitation, the right to recover monetary damages for the breach by the
Employee of any of the provisions of this Agreement. Further, the Employee
understands that if Employee breaches any of the provisions in Section 8 of this
Agreement, the Restricted Period will be extended for a period of time equal to
the period of time the Employee spends in breach of this Agreement. If the
Company is required to seek injunctive relief from such breach before any court,
board or other tribunal, then the Restricted Period shall be extended for a
period of time equal to the pendency of such proceedings, including all appeals.

10.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New Jersey or
any other jurisdiction) that would cause the application of the law of any
jurisdiction other than the State of New Jersey. Employee agrees that venue is
proper in the federal or state courts of New Jersey and that these courts shall
have exclusive jurisdiction over any dispute relating to this Agreement and
Employee specifically consents to personal jurisdiction in such court(s), even
if Employee does not reside in New Jersey at the time of the dispute. Finally,
Employee unconditionally waives Employee’s right to a jury trial of any and all
claims or causes of action arising out of this Agreement. By signing this
Agreement, Employee acknowledges that the right to a jury is a constitutional
right, that Employee has had an opportunity to consult with independent counsel
and that Employee has knowingly and voluntarily entered into the jury waiver
contained in this Agreement.

11.

Notices. All notices, requests and demands to or upon the parties hereto to be
effective shall be in writing, by facsimile, by overnight courier or by
registered or certified mail, postage prepaid and return receipt requested, and
shall be deemed to have been duly given or made upon: (a) delivery by hand, (b)
one (1) business day after being sent by nationally recognized overnight
courier, or (c) in the case of transmission by facsimile, when confirmation of
receipt is obtained. Such communications shall be addressed and directed to the
parties as follows (or to such other address as either party shall designate by
giving like notice of such change to the other party):

 

(i)

if to the Company:

inVentiv Health, Inc.

One Van de Graaff Drive

Burlington, MA 01803 717

Attn: Chief Human Resource Officer and General Counsel

5

--------------------------------------------------------------------------------

 

 

(ii)

if to the Employee: 

At the most recent address on file at the Company or to such other address as
the party to whom notice is given may have previously furnished to the other in
writing in the manner set forth above.

12.

Binding Effect; No Third Party Benefit.

(a)

This Agreement is personal to the Employeeand without the prior written consent
of the Company shall not be assignable by the Employee. This Agreement shall
inure to the benefit of and shall be enforceable by the Employee and the
Employee’s legal representatives.

(b)

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

(c)

The Company shall require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all
the business and/or assets of the Company, by agreement in writing, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. As used in this Agreement, the “Company” shall mean
the Company as hereinabove defined and any successor or assign to its business
and/or assets as aforesaid which executes and delivers this Agreement provided
for in this Section 12(c) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

(d)

Nothing in this Agreement, express or implied, is intended to or shall confer
upon any person other than the parties hereto, and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement.

13.

Miscellaneous.

(a)

Amendment. Except as provided in Section 13(g) below and immediately below in
this Section 13(a), this Agreement may not be modified or amended in any respect
except by an instrument in writing signed by either the CEO or the Company’s
General Counsel and the Employee.

(b)

Waiver. The waiver by the Company of a breach of any provision of this Agreement
by the Employee shall not operate or be construed as a waiver of any subsequent
breach by the Employee. The waiver by the Employee of a breach of any provision
of this Agreement by the Company shall not operate or be construed as a waiver
of any subsequent breach by the Company.

(c)

Survival. The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

(d)

Nonalienation of Benefits. The Employee shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary
acts, or by operation of law, except by will or pursuant to the laws of descent
and distribution.

(e)

Attorneys' Fees. The Employee and the Company agree that in any court,
arbitration or other dispute resolution proceedings arising out of this
Agreement, the prevailing party shall be entitled to its or his reasonable
attorneys’ fees and costs incurred by it or him in connection with resolution of
the dispute in question in addition to any other relief granted thereby.

(f)

Complete Payment. Except as provided under the applicable provisions of Section
2, the Employee shall not be entitled to receive any other payments or benefits
from the Company or an Affiliated Company due to the termination of the
Employee’s employment, including, but not limited to, any employee benefits
under any of the Company’s employee benefits plans or arrangements (other than
at the Employee’s expense under COBRA or pursuant to the written terms of any
pension benefit or non-qualified plan in which the Employee is a participant in
which the Company may have in effect from time to time) or any severance
benefits.

(g)

Severability. If any provision of this Agreement as applied to either party or
to any circumstances shall be adjudged by a court of competent jurisdiction or
arbitrator to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement. If any court or arbitrator construes any of the provisions of
Sections 4, 5, 6, 7, or 8 hereof, or any part thereof, to be unreasonable
because of the duration of such provision or the geographic or other scope
thereof, such court or arbitrator may reduce the duration or restrict the
geographic or other scope of such provision and enforce such provision as so
reduced or restricted.

6

--------------------------------------------------------------------------------

 

(h)

Duty to Offset. Upon termination by the Company without Cause, Employee shall be
obligated to make a good faith effort to seek other employment of comparable
position, salary and benefit not prohibited by Section 8 hereof. The amounts
payable and benefits provided pursuant to Sections 2(a)(iii)-(v) and Section
2(a)(vii) shall be reduced by the amount of any compensation Employee receives
with respect to any employment or self-employment during the period in which
Employee receives payment pursuant to this Agreement. Employee is obligated
within five (5) business days of securing employment or self-employment to
notify the Company of the Employee’s start date, the name of the company,
Employee’s job title, responsibilities and monthly compensation. If Employee
fails to comply with this Section 13(h), Employee acknowledges that the Employee
shall be obligated to repay all but one-thousand dollars ($1,000) of the amount
paid or made available pursuant to Sections 2(a)(iii)-(v) and 2(a)(vii). 

(i)

Entire Agreement. This Agreement shall constitute the entire agreement and
understanding of the parties hereto; and from and after the Effective Date, this
Agreement shall supersede any other prior negotiations, discussions, writings,
agreements or understandings, both written and oral, between the parties with
respect to such subject matter.

14.

Contra Proferentem. Each and every provision of this Agreement shall be
construed as though both parties participated equally in the drafting of same,
and any rule of construction that a document shall be construed against the
drafting party, including, without limitation, the doctrine commonly known as
contra proferentem, shall not be applicable to this Agreement.

15.

Code Section 409A Legal Requirements. This Agreement is intended to comply with
the requirements of Code Section 409A with respect to all payments that are
considered deferred compensation under Code Section 409A (the “Deferred
Payments”), and shall be so construed. Without limiting the generality of the
foregoing, (i) no Deferred Payments that are payable upon a termination of
employment shall be paid until the Employee has incurred a “separation from
service” within the meaning of Code Section 409A, (ii) if the Employee is a
“specified employee” as defined in Code Section 409A when Employee incurs a
separation from service, any Deferred Payments that become payable by reason of
such separation from service shall be deferred until the first (1st) day of the
seventh (7th) month following the month in which the separation from service
occurs (or if earlier the date of the Employee’s death), and (iii) each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Code Section 409A. Notwithstanding the foregoing, in no
event shall the Company have any liability to the Employee by reason of any
additional tax or penalty imposed by reason of Code Section 409A.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Employee has executed this
Agreement, as of the date first above set forth.

 

EMPLOYEE

 

INVENTIV HEALTH, INC.

 

 

 

 

/s/ Rachel Stahler

 

By:  

/s/ M.J. Carino

Rachel Stahler

 

M.J. Carino

Senior Vice President, Human Resources

inventive Health Clinical

 

7